IN THE COURT OF APPEALS OF TENNESSEE
                         AT NASHVILLE

                                                        FILED
                                                           June 4, 1999
DONALD SWEENEY and                        )
                                                        Cecil Crowson, Jr.
VICKIE SWEENEY MOULTON,                   )
                                                       Appellate Court Clerk
                                          )
       Plaintiffs/Appellees,              )
                                          )   Appeal No.
                                          )   01-A-01-9807-CH-00387
VS.                                       )
                                          )   Cheatham Chancery
                                          )   No. 9031
ERIC ERWIN,                               )
                                          )
       Defendant/Appellant.               )


      APPEALED FROM THE CHANCERY COURT OF CHEATHAM COUNTY
                   AT ASHLAND CITY, TENNESSEE

            THE HONORABLE ALLEN W. WALLACE, CHANCELLOR




ROBERT L. PERRY, JR.
102 Frey Street
Ashland City, Tennessee 37015
      Attorney for Plaintiffs/Appellees

LAURA TEK
1994 N. Gallatin Road, Suite 315
Madison, Tennessee 37115
      Attorney for Defendant/Appellant




                           AFFIRMED AND REMANDED




                                              BEN H. CANTRELL,
                                              PRESIDING JUDGE, M.S.


CONCUR:
CAIN, J.
COTTRELL, J.
                                MEMORANDUM OPINION1



                    This is an appeal from a chancery decree awarding specific performance

to the purchasers of a tract of real estate and denying a counterclaim for rent. The

lower court rendered the decree after a full evidentiary hearing on the merits. The

appellant has not furnished this court with a transcript of the evidence heard at the

trial.



                    The only issues raised on appeal relate to the preponderance of the

evidence. Without a transcript of the evidence presented at the trial, we must

conclusively presume that the facts support the chancellor’s decree. Leek v. Powell,

884 S.W.2d 118 (Tenn. App. 1994).



                    We, therefore, affirm the judgment below. Remand the cause to the

Chancery Court of Cheatham County for any further proceedings necessary. Tax the

costs on appeal to the appellant.



                                                             ____________________________
                                                             BEN H. CANTRELL,
                                                             PRESIDING JUDGE, M.S.

CONCUR:


_____________________________
WILLIAM B. CAIN, JUDGE


_____________________________
PATRICIA J. COTTRELL, JUDGE




         1
             Rule 10(b) of the Rules of the Court of Appeals reads as follows:

                  The Court, with the concurrence of all judges participating in the case, may
         affirm, reverse or mod ify the actions of the trial court by memorandum opinion when
         a formal opinion would have no precedential value. When a case is decided by
         memorandum opinion it shall be designated “MEMORAN DUM OPINION,” shall not be
         published, and s hall not be cited or relied on for any reason in a subsequent unrelated
         case.

                                                    -2-